Order entered October 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00957-CV

                               BRIAN A. SMALE, Appellant

                                              V.

      JOHN S. SMALE, PAMELA ANN WILLIAMS, JASON L. WILLIAMS, AND
                      MICHELLE WILLIAMS, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-50581-2014

                                          ORDER
       In accordance with our September 16, 2015 order, Collin County District Clerk Andrea

Stroh Thompson has filed a supplemental clerk’s record containing certain documents we

requested in order to understand the posture of this case. Based on a review of that record,

further documents are necessary. Because we are unable to view Collin County’s court records

online, we ORDER Ms. Thompson to file, no later than October 19, 2015, a second

supplemental clerk’s record containing the (1) February 25, 2014 “Motion to Require Attorney to

Show Authority to Pursue Litigation;” (2) July 15, 2014 “Motion to Compel Response to Motion

to Require Attorney to Show Authority to Pursue Litigation;” (3) August 12, 2014 “Suggestion

of Death;” (4) August 18, 2014 “Agreement;” (5) June 15, 2015 “Motion to Recover Fees and

Costs;” (6) June 17, 2015 “Motion for Summary Judgment;” (7) June 24, 2015 “Response to
Motion to Recover Fees and Costs and Request for Sanctions for Filing Frivolous Pleading;” (8)

“Correspondence from Evaleen Davis to Judge Willis;” and (9) June 30, 2015 “Order on Motion

to Recover Fees and Costs.”

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Thompson and all

parties.




                                                     /s/    CRAIG STODDART
                                                            JUSTICE